                Case 4:21-mj-07437-N/A-MSA Document 1 Filed 09/15/21 Page 1 of 1

                                                 CRJMINAL COMPLAINT

    United States District Court                                                DISTRICT of ARIZONA
                         United States of America                               DOCKETNO.
                                      v.
            Damon Lee Adler DOB: 1979; United States                            MAGISTRATE'S CASE NO. 21-07437MJ
       Complaint for violation of Title 8 United States Code§ 1324(a)(l)(A) (ii), 1324(a)(l)(B)(ii), and 1324(a)(l)(B)(iii)

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
On or about September 14, 2021, in the District of Arizona, Damon Lee Adler, knowing and in reckless disregard of
the fact that certain illegal aliens, including Dany Albe1to Galicia-Gonzalez, had come to, entered and remained in the
United States in violation oflaw, did transport and move said alien within the United States by means of transportation
and otherwise, in furtherance of such violation of law and did so and placing in jeopardy the life of any person; in
violation of Title 8, United States Code, Sections 1324(a)(l)(A) (ii), 1324(a)(l)(B)(ii), and 1324(a)(l){B)(iii).
BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
On or about September 14, 2021, in the Disttict of Arizona, United States Border Patrol Agents (BPA) were conducting
vehicle operations near the Federal Route (FR) 15 immigration checkpoint. BPAs were notified via radio traffic of a
suspicious truck parked on the side of the road on FR-42. BPAs observed a truck matching the description traveling
north on Federal Route 42 onto Stanfield Road. BPAs ran a registration check on the vehicle which returned to an
address in Buckeye, Arizona. BPAs attempted to conduct a vehicle stop and the vehicle failed to yield and continued
traveling north on Stanfield Rd. The vehicle then turned into the desert from Stanfield Rd and came to a stop. BPAs
observed several subjects wearing camouflage clothing exit the rear seat of the vehicle and attempt to flee into the
desert. The vehicle then continued north, off road, attempting to flee. Responding BPAs apprehended five subjects in
the area where they were seen exiting the vehicle. All five of the subjects admitted they were in the U.S. illegally,
including Dany Alberto Galicia-Gonzalez.                                              ·

BPAs continued the pursuit of the vehicle which came to a stop after running through a chain link fence that surrounded
an elementary school near Stanfield, Arizona. The driver Damon Lee Adler exited the driver's side of the vehicle,
and began walking towards BPAs and shouted, ''shoot me, shoot." After ignoring BPA's commands, Adler then
attempted to run toward the school. BPAs pursued on foot and apprehended Adler. BPAs discovered that there were
several children and adults on the school grounds playing in a soccer field approximately 200 yards north of where the
vehicle broke through the fence of the elementary school.

Material witness Dany Alberto Galicia-Gonzalez said he had arranged to be smuggled into the United States for money.
Galicia admitted that he crossed the U.S. border illegally with other people. Galicia said that they had a guide that took
them to the load up location. Galicia said that a black truck stopped in front of them, the group ran, and got inside.
Galicia said that the driver had facial hair and a hat. Galicia said that the driver didn't speak Spanish and they continued
driving. When they noticed the police behind them, the driver stopped and told them to get out and run. Records checks
revealed that Galicia did not have the proper immigration documentation to enter or remain in the U.S. legally. Galicia
was previously removed from the U.S. on December 15, 2015.



MATERIAL WI1NESS IN RELATION TO THE CHARGE: Dany Alberto Galicia-Gonzalez
Detention Requested                                    SIGL"l.A:-:t=etNm... OF C ••~~                             ANT
     Being duly sworn, I declare that the foregoing is
     true and correct to the best of my owledge.
AUTHORIZED BY: AUSA JAA/ri~~.;...u...._ _ _ _ _ __ OFFICIAL TITLE


                                                                               DATE
                                                                               September 15, 2021
